The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules, now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon, it is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements. Concur—Gonzalez, P.J., Andrias, Acosta, Renwick and Abdus-Salaam, JJ.
Motions to supplement record and file documents under seal granted.